DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 1/5/2021 has been received and entered into the case. Claims 1, 2, 4-18, 20, 21 are pending. Claims 8-18 are withdrawn.  Claims 1, 2, 4-7, 20, 21 have been considered on the merits.  All arguments and amendments have been considered. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim states “…purification of hyaluronic acid from fermentation broth of fermentation broth of microorganisms…”. The claims should read “…purification of hyaluronic acid from fermentation broth of microorganisms of the genus…” 
As previously objected to, Claim 1 stands objected to as referring to the porosity of the membranes as a measure of Daltons. This use of Daltons should apply to the molecular weight cut-off (MWCO) of the membrane and not porosity.  Porosity should be claimed as, for example, 0.1 to 10µm. Applicant did not correct the issue by adding the term “cut-off”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  2, 4, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the starting broth” in claim 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 states “process yield ranges from…” The claim does not clearly indicate what the yield refers to.  The claim is interpreted as the “yield of HA”. 
Claims 5 and 7 recites the limitation "the purified HA".  There is insufficient antecedent basis for this limitation in the claim.  Claims 5 and 7 should depend from claim 2, as claim 2 includes a recovery of HA step. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4, 5, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Sep. and Pur. Tech, 2006, p. 29-38) in view of Oueslati et al. (J. Mem.Sci., 2015, p. 152-159) and Choi et al. (Biomat. Res., 2014, p. 1-10). 
Zhou teaches the extraction and purification of hyaluronic acid from fermentation broth of Streptococcus equi ssp. zooepidemicus comprising a tangential flow filtration method. The method comprises filtering fermentation broth using microfiltration and then recirculation of broth wherein permeate and retentate are filtered through ultrafiltration membranes having porosity of 0.45 µm and .20 µm and having MWCO of 300kDa and 100kDa, i.e. ranging from 5,000-300,000 Daltons (p. 31, section 3.2), inside the tangential flow filtration cassette in a closed system (see Fig. 1, i.e. step b).  
Regarding the limitation of recirculation conducted with unidirectional flow in claims 1 step b), unidirectional flow is inherent to TFF methods and the reference teaches recirculation of permeate and retentate, thus there is no nd col. 1st parag.). Zhou also teaches equations for calculating mass balance for solute in the feed, yield of solute, concentrations, purification factor (see Eq. 1-14, p. 30-31). While Zhou teaches concentration steps based on a certain volume concentration ratio (VCR), the volumes according the steps f) and g) are not specifically taught, however it would be within the purview of one of ordinary skill in the art to optimize the volumes given the teachings and equation disclosed by Zhou.  
Regarding claim 4 and 20, they receive a yield of HA of between 80-100% (Fig. 4 C, section 4.2.1, p. 35-36, Fig. 5).  The final HA product was recovered from the retentate of the ultrafiltration process (section 3.4). They teach a purification factor of about 1000, showing the product has high purity. They measured purity based upon separation of cell bodies and proteins as impurities (section 4.2.3, Table 4, conclusion section). Regarding claim 5, while Zhou does not specifically teach total protein and bacterial endotoxin content, one of ordinary skill in the art would have a reasonable expectation of achieving a product free of impurities given the teachings of the 
Zhou does not teach the dilution step of cliam 1 a) and the polyethersulfone ultrafiltration membrane according to claim 21. 
Oueslati teaches using polyethersulfone membranes having a MWCO of 100kDa in a tangential flow filtration (TFF) system for diafiltration of fermentation broth from Streptococcus equi ssp. zooepidemicus to purify HA (Fig. 1, section 2.2, 2.3).  They teach a filtration step prior to diafiltration (section 2.3). They teach elimination of protein by diafiltration (section 3.1.1). Fig. 2 shows the number of diavolumes up to 10 with relative concentrations of HA while Fig. 3 shows yield of about 100% and a purity between 80-100% with 10 diavolumes (Fig. 3, p. 154, section 3.1.2).  The TFF ultrafiltration process of clarified broth is taught to be recirculation of permeate and retentate (section 3.2, conclusion section). 
Choi teaches using polyethersulfone membranes having a MWCO of 30 or 50kDa in a tangential flow filtration (TFF) system for diafiltration of fermentation broth from Streptococcus equi ssp. zooepidemicus to purify HA (p. 3, 1st parag., p. 4, Results and Disc. section). Regarding the limitation of claim 1, step a), Choi teaches diluting filtered fermentation broth by a factor of 2 with water and then performing diafiltration with a TFF polyethersulfone membranes ultrafilter cassette.  They teach defining the number of diafiltration purification as the number of alternating processes of concentration and dilution (p. 3, 1st parag.).  Regarding claim 5, Choi teaches the removal of 99.7% of endotoxins (p.5 endotoxin removal section). 
Streptococcus equi ssp. zooepidemicus to purify HA in place of the membrane of Zhou because the substitution of one known TFF membrane for another would have yielded predictable result to one of ordinary skill in the art. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Sep. and Pur. Tech, 2006, p. 29-38) in view of Oueslati et al. (J. Mem.Sci., 2015, p. 152-159) and Choi et al. (Biomat. Res., 2014, p. 1-10) as applied to claims 1, 2, 4, 5, 20 and 21 above, and further in view of EP071688.
The teachings of Zhou, Oueslati and Choi are found above. 
Regarding claim 6, the references do not teach S. equi ssp. equi 68222, mutant H-1.
 EP’688 teaches the purification of HA from fermentation broth of S. equi ssp. equi 68222 H-1(0016, 0017, 0030) wherein the method of purification comprises prefiltering the fermentation broth through a filter having a porosity of about 0.1-10 µm, removing bacterial cells by microfiltration using TFF , an ultrafiltration step and dialyzing 
It would have been obvious before the effective filing date of the invention to use a fermentation broth from strain S. equi ssp. equi 68222 in a method for a extracting and purifying HA because the substitution of one known HA producing strain for another would have yielded predictable result to one of ordinary skill in the art.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Sep. and Pur. Tech, 2006, p. 29-38) in view of Oueslati et al. (J. Mem.Sci., 2015, p. 152-159) and Choi et al. (Biomat. Res., 2014, p. 1-10) as applied to claims 1, 2, 4, 5, 20 and 21, and further in view of EP2870255.
The teachings of Zhou, Oueslati and Choi are found above. 
Regarding claim 7, the references do not teach purified HA in the form of a salt. 
EP’255 teaches the purification of sodium hyaluronate from a fermentation broth of S. equi (0014-0016) using microfiltration and then TFF using ultrafiltration membranes with purified water as the diafiltration buffer (0029). 
Therefore, before the effective filing date of the claimed invention, one would have a reasonable expectation of successfully purifying hyaluronic acid in salt form using known TFF diafiltration methods disclosed by the prior art references of record.  

Response to Arguments
1/5/2021 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Zhou- In response to the Zhou reference applicant argues that the system is not a closed system without the addition of a liquid from the outside because before starting the ultrafiltration step, a step of preconcentration is necessary. Zhou teach conditioning cassettes from UP before proceeding and using water introduced from the outside and when switching from one filtration system to another the volume has to be concentrated. 
It is the Examiners position that Zhou teaches (Fig.1, section 3.2) that the system is a closed system when inside the TFF. The broth is pumped from the feed tank to circulate (crossflow) along the surface of the membranes.  The permeate and retentate are recycled back to the feed tank to maintain HA concentration constant and the process is carried out in continuous diafiltration mode. The addition of diafiltrate corresponds to applicant’s claim 2, wherein water is used as the diafiltration solution. They also teach using permeate from MF as the diafiltrate for the UF or vice versa (3.4, 4.2.1, 4.2.2, 4.2.3 and Conclusion section). 
While Zhou teaches about 89% yield and a purification factor of about 1000, applicant argues that Zhou only specifies cell bodies and proteins to be considered as impurities and that optimization of the purification process is not within the capabilities of the skilled artisan because Zhou only considers cell bodies and proteins. 

Choi-Applicant argues that Choi does not teach a closed system without introduction of liquids from the outside and teaches only endotoxin removal of 99.7% and protein removal of 87.89%. 
Choi is relied upon for teaching polyethersulfone membranes having a MWCO of 30 or 50kDa in a tangential flow filtration (TFF) system for diafiltration of fermentation broth from Streptococcus equi ssp. zooepidemicus to purify HA (p. 3, 1st parag., p. 4, Results and Disc. section). Regarding the limitation of claim 1, step a), Choi teaches diluting filtered fermentation broth by a factor of 2 with water and then performing diafiltration with a TFF polyethersulfone membranes ultrafilter cassette.  They teach defining the number of diafiltration purification as the number of alternating processes of concentration and dilution (p. 3, 1st parag.).  
	*It appears as if applicants novelty lies in a method consisting of the steps of claims 1 and 2, wherein a highly purified HA product is obtained having the properties of claim 5, wherein the purified product is not treated with any adsorbent resins or complexing salts to remove proteins and endotoxins. It is suggested that applicants amend the claims accordingly. 
Oueslati- Applicant argues that the reference does not teach the recirculation of permeate as mention by the Exmainer but rather for predicting the performance of diafiltration calculated on the basis of a a preliminary UF experiment and is used to calculate the starting amount of HA present in the permeate and in the retentate and thus is not part of the purification process. 
The Examiner disagrees that the reference does not use diafiltration as part of the purification process. They use a semi-synthetic mixture of HA was initially used to obtain yield, purity and productivity and measure solutes including proteins/peptides, HA and minerals/charged microsolutes, permeate flux over the course of diafiltration. From said data they were able to obtain equations to be applied to an actual HA mixture from fermentation of S. zooepidemicus. 
Oueslati was relied upon for teaching using polyethersulfone membranes having a MWCO of 100kDa in a tangential flow filtration (TFF) system for diafiltration of fermentation broth from Streptococcus equi ssp. zooepidemicus to purify HA (Fig. 1, section 2.2, 2.3).  They teach a filtration step prior to diafiltration (section 2.3). They teach elimination of protein by diafiltration (section 3.1.1). Fig. 2 shows the number of diavolumes up to 10 with relative concentrations of HA while Fig. 3 shows yield of about 100% and a purity between 80-100% with 10 diavolumes (Fig. 3, p. 154, section 3.1.2).  The TFF ultrafiltration process of clarified broth is taught to be recirculation of permeate and retentate (section 3.2, conclusion section). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632